As filed April 8, 2009 File No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPICY PICKLE FRANCHISING, INC. (Exact name of registrant as specified in its charter) Colorado 5812 38-3750924 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 90 Madison Street, Suite 700 Denver, Colorado 80206 Telephone: (303) 297-1902; Facsimile:(303) 297-1903 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Marc Geman Chief
